1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Claims 1-15 are allowed.
3.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a connector assembly, comprising a through passage of a collar having a shoulder, the collar is rotatable about the body axis between a first position and a second position; in the first position, the cable connector is disposed within the through passage, the shoulder is to axially interfere with a corresponding shoulder on the cable connector, and in the second position, the cable connector is disposed within the through passage, the shoulder of the collar is to be circumferentially misaligned with the corresponding shoulder on the cable connector.
4. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).

/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831